Citation Nr: 1032000	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  03-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as secondary to service-connected posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and B.G.



ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which denied service connection for the disabilities at 
issue on a direct-incurrence basis only.  A supplemental 
statement of the case determination, dated in February 2010, 
denied service connection for the disabilities at issue, to 
include as secondary to service-connected PTSD.

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in July 2004 and August 2008.  Transcripts of those 
hearings have been associated with the Veteran's VA claims 
folder.

In March 2005, March 2007 and October 2008, the Board remanded 
the Veteran's claims for additional procedural and evidentiary 
development.   

Referred issue

In October 2008, the Board referred the issue of whether new and 
material evidence has been received to reopen a previously denied 
claim of entitlement to service connection for bilateral hearing 
loss disability to the RO for appropriate action.  This issue has 
not yet been addressed by the RO and is again referred for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO].




FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably demonstrates 
the presence of a headache disability prior to service.

2.  The competent and credible evidence of record clearly and 
unmistakably demonstrates that the Veteran's headache disability 
was not permanently worsened during active service or as a result 
of any incident of service.

3.  There has been no demonstration by competent medical, or 
competent and credible lay evidence, that the Veteran's headache 
disorder has been aggravated by his service-connected PTSD. 

4.  The competent and credible evidence of record does not 
support a finding that a chronic gastrointestinal disability 
currently exists.


CONCLUSIONS OF LAW

1.  A pre-existing headache disability was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 
(2009).

2.  A headache disability has not been aggravated by the 
Veteran's service-connected PTSD.  38 C.F.R. § 3.310(b) (2009).

3.  A gastrointestinal disability was not incurred in or 
aggravated by the Veteran's military service, nor is such 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall Considerations

In March 2005, the Board remanded the Veteran's claims in order 
to attempt to obtain records of treatment for headaches, and a 
stomach disability, prior to service, and to obtain a clinical 
opinion as to the etiology of the Veteran's headaches and 
gastrointestinal disability.  In March 2007, the Board remanded 
the Veteran's claims in order to schedule him for a hearing with 
a VLJ.  In October 2008, the Board remanded this case to the AMC 
in order to fulfill the notice requirements of the Veterans 
Claims Assistance Act of 2000 (the VCAA) and request the Veteran 
submit, or authorize VA to obtain, his private treatment records.  
The Board also requested that the AMC obtain the Veteran's 
records from the Social Security Administration and provide him 
with a medical examination.  The Veteran's claims were then to be 
readjudicated. 

The record reveals that the Veteran was afforded a hearing before 
a VLJ in August 2008.  The AMC sent the Veteran a corrective VCAA 
notice letter on December 31, 2008.  This letter also requested 
the Veteran submit, or authorize VA to obtain, his private 
treatment records.  The record reveals that the AMC obtained the 
Veteran's records from the Social Security Administration and 
provided him with a VA examination in December 2009.  The 
Veteran's claim was then readjudicated in the February 2010 SSOC. 
Thus, the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 
 
The VCAA

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in February 2003, May 2005 and December 2008.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claims on direct-incurrence and secondary 
service connection bases.  The letters also informed him of his 
and VA's respective duties for obtaining evidence. The December 
2008 letter informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the Court 
required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating such claims.  In 
particular, the record contains the Veteran's service treatment 
records, VA outpatient medical records, private medical records, 
and records from the Social Security Administration.  The Veteran 
has been provided multiple VA examinations.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in December 2003 and 
two examinations in November 2005. Medical opinions were obtained 
in February 2009, July 2009 and December 2009.  The reports from 
these examinations and opinions reflect that the examiners 
reviewed the Veteran's past medical history and recorded his 
current complaints.  The Board notes that while the December 2003 
VA examiner indicated that the Veteran's medical records were not 
available for review, his examination report clearly indicates 
that he reviewed the Veteran's claims folder.  Similarly, while 
the November 2005 VA neurological examination report does not 
clearly state that the examiner reviewed the claims folder, the 
report clearly indicates that such a review was conducted.  
Supporting rationale was provided for the opinions proffered.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  As such, the 
Board finds that the examinations and opinions are adequate for 
adjudication of the appeal. 

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He exercised the option of a 
personal hearing and was afforded one in July 2004 and August 
2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Secondary service connection

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2009); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Aggravation

A veteran is presumed to be in sound condition when examined and 
accepted into the service except for defects or disorders noted 
when examined and accepted for service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002).  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, the Department of Veterans Affairs (VA) must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted, the veteran cannot bring a claim for service incurrence 
for that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder. Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation 
under section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack of 
aggravation by establishing by clear and unmistakable evidence 
"that the increase in disability is due to the natural progress 
of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected PTSD. 

Analysis

The evidence of record indicates that the Veteran was diagnosed 
with mixed headaches during the November 2005 VA examination.  He 
was granted service connection for PTSD in a November 2007 rating 
decision.  

During the August 2008 hearing, the Veteran testified that he 
suffered a head injury prior to enlisting.  Specifically, the 
Veteran stated that while working at a service station, a truck 
tire blew up and fractured his skull.  See the hearing 
transcript, pages 5-6.  He indicated that he was hospitalized and 
developed headaches, but repeatedly stated that these headaches 
had resolved prior to joining the Marine Corps.  Id; see also the 
July 2004 hearing transcript, page 17 [documenting the Veteran's 
assertion that he had headaches and dizziness for six months 
after his accident and prior to enlisting.]

In contrast to the statements made at the August 2008 hearing, 
the Veteran reported to the February 2009 VA examiner that his 
headache disability began when he fractured his skull several 
years before he enlisted.  Similarly, during a September 2003 
hearing with a Decision Review Officer, the Veteran testified 
that he had headaches prior to service but that they became worse 
while he was in service.  See the September 2003 hearing 
transcript, pages 6-7.  

The Veteran's service treatment records document that he was 
treated for headaches on several occasions wherein he stated that 
his symptoms began when he fractured his skull prior to 
enlistment.  See in-service treatment records dated March 1968 
and August 1969; see also a February 1969 congressional inquiry 
response.  While the Board recognizes that the Veteran's March 
1968 enlistment examination does not diagnose a pre-existing 
headache disability, a physical examination did reveal a four 
inch scar on the Veteran's skull.  The Veteran is competent to 
report having experienced headaches since prior to service, and 
in light of the objective evidence of record consistent with such 
assertions, the Board also finds him to be credible in this 
regard.  The Board finds the statements the Veteran made to his 
treating health care providers during service to be more credible 
than his recent statements.  Although the Veteran denied ever 
having a head injury or broken bones when he completed a self-
report of medical history at the time of his enlistment 
examination, such is inconsistent with other assertions of 
record, including sworn testimony, as well as objective clinical 
evidence of record. 

In view of the foregoing, the Board finds that clear and 
unmistakable evidence of record establishes that the Veteran 
entered service with a headache disability.  However, in order to 
rebut the statutory presumption of soundness, there must also be 
clear and unmistakable evidence that the pre-existing headache 
disability was not chronically aggravated by service.  See 38 
U.S.C.A. §§ 1111, 1132 (West 2002).  

Based on the evidence outlined below, the Board has reached the 
conclusion that the record, viewed as a whole, shows by clear and 
unmistakable evidence that the Veteran's headache disability was 
not aggravated during service.  

In August 2005, S.K.M., M.D. reported that the Veteran claimed to 
have "head trauma induced under several situations and [that] 
there could be a relationship from repeated concussions and 
external head trauma" to the Veteran's headache disability.  In 
July 2007, Dr. S.K.M. stated that the Veteran's headaches are 
related to his military service.  However, he did not provide any 
explanation for his August 2005 or July 2007 findings.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]  Moreover, the use of 
speculative language such as how there "could be a 
relationship" between the Veteran's military service and his 
headache disability is troubling since the Court has held that 
medical opinions which are speculative, general or inconclusive 
in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

During the November 2005 VA examination, the Veteran stated that 
he fractured his skull prior to joining the Marine Corps and that 
this injury resulted in severe headaches.  After reviewing the 
Veteran's claims folder and examining the Veteran, the VA 
examiner concluded, in a May 2006 addendum, that "there is 
absolutely no relationship" between the Veteran's service and 
his headache disability.  The examiner specified that his 
headaches continued from his pre-service injury and "they would 
be occurring whether or not he had been in service and [his 
military service has] absolutely nothing to do with" his 
disability.   

In August 2008, L.P., M.D. reported that the Veteran fractured 
his skull in 1965 but did not indicate whether this injury 
resulted in his headache disability.  Dr. L.P. also reported that 
the Veteran was hit in the head several times by his drill 
sergeant and has been suffering from recurrent headaches for most 
of his life.  After diagnosing the Veteran with recurrent 
headaches, Dr. L.P. indicated that the Veteran's headaches are 
"secondary to injuries sustained during" the Veteran's military 
service.  Based on this report, it is unclear as to whether Dr. 
L.P. believed that the Veteran entered service with a pre-
existing headache disability or whether his current headache 
disability had its onset during military service.  (As noted 
above, the Board has found that clear and unmistakable evidence 
of record establishes that the Veteran's headache disability had 
its onset prior to active duty service, despite the Veteran's 
conflicting statements as to the date of onset of his 
disability.)  Based on the ambiguous nature of this report, the 
Board places little probative weight on Dr. L.P.'s opinion. 

After examining the Veteran and reviewing the claims folder, the 
February 2009 VA examiner noted that the Veteran's headache 
disability began prior to his military service when he fractured 
his skull.  Based on this pre-existing injury, the VA examiner 
opined that the Veteran's headache disability was less likely as 
not permanently aggravated by his active duty.  However, the 
examiner did not provide any explanation for this conclusion.  
See Hernandez-Toyes, supra.  Accordingly, the Board affords 
little probative weight to this medical opinion. 

In March 2009, a VA physician T.C.P., M.D., stated that the 
Veteran has "a long standing history of headaches" which 
"began shortly after he was discharged from the military in 
1969."  Although the March 2009 report indicates that the VA 
physician reviewed the Veteran's claims folder, he did not 
comment on the skull fracture the Veteran suffered prior to 
enlistment or the Veteran's conflicting reports of headaches 
which had their onset prior to service.  Indeed, in an August 
2009 addendum to the July 2009 VA examination, a VA examiner 
observed that the Veteran has presented different "histories to 
different practitioners and his [self-reported] history does not 
stay consistent throughout [the] C-file."  After noting the 
nature of injury sustained by the Veteran prior to enlistment, 
the VA examiner stated that Dr. T.C.P.'s lack of discussion 
regarding the Veteran's pre-service injury was a significant 
oversight.  In light of the service treatment records which 
document the Veteran's complaints of headaches developing prior 
to service, the Board agrees that the March 2009 statement is 
inadequate.

The Veteran was provided with an additional VA examination in 
July 2009.  In this report, the VA examiner reviewed the 
Veteran's claims folder, provided a thorough examination and 
indicated that the Veteran's "headaches are not caused by a 
relationship to military stress."  

In a December 2009 medical opinion, after reviewing the evidence 
of record, a VA examiner stated that the Veteran's pre-existing 
headache disability was not aggravated during military service.  
The examiner specifically noted that the record provides "clear 
and convincing evidence of headaches continuing from" his skull 
fracture prior to military service.  After noting that the 
Veteran suffered a head injury after service, the examiner stated 
that the Veteran has multiple reasons for his chronic headaches 
on a mechanical basis relating to his pre-military and post-
military history and concluded that it is not at least as likely 
as not that the Veteran's headaches were permanently aggravated 
by his military service.  

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
For the reasons stated above, the Board finds that the August 
2005 and July 2007 reports of Dr. S.K.M, the August 2008 opinion 
of Dr. L.P., the February 2009 VA examiner's opinion, and the 
March 2009 VA physician statement, are of limited probative 
value.  As indicated above, these opinions are either unsupported 
by reasons or bases, result to speculation, are ambiguous, or are 
based on facts which are unsupported by the evidence of record.

In contrast, the Board places great weight of probative value on 
the medical opinions provided in the November 2005 and July 2009 
VA examinations and the December 2009 VA medical opinion.  As 
noted above, the November 2005 found that the Veteran's military 
service did not aggravate the Veteran's preexisting headache 
disability when he stated that the Veteran's military service had 
"absolutely nothing to do with his" current disability.  The 
December 2009 VA examiner stated that the Veteran has multiple 
reasons for his chronic headaches on a mechanical basis relating 
to his pre-military and post-military history and that it was not 
at least as likely as not that the Veteran's headaches were 
permanently aggravated by his military service. 

As the Board has found that clear and unmistakable evidence of 
record establishes that chronic headaches pre-existed service, 
and were not chronically aggravated by service, the presumption 
of soundness as to a headache disability on entrance to service 
is rebutted.  38 U.S.C.A. § 1111.  Accordingly, the Veteran 
cannot bring a claim for service connection for headaches on a 
direct-incurrence basis, but he may bring a claim for aggravation 
of that disorder.  See Wagner, supra.  

As outlined above, the record clearly and unmistakably 
establishes that the pre-existing headaches were not aggravated 
by active service.  38 U.S.C.A. §1153.  As such, no further 
discussion is warranted in this regard.

With respect to a relationship between the Veteran's headache 
disability and his service-connected PTSD, in support of his 
claim, the Veteran has submitted internet articles describing 
migraines and PTSD.  The Board notes that medical treatise 
evidence can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. However, the Internet articles submitted by the 
Veteran are of a general nature and do not contain any 
information or analysis specific to the Veteran's case.  While 
the Veteran has submitted an article indicating that headaches in 
patients with PTSD tend to be more frequent and disabling, the 
December 2009 VA examiner, who reviewed the Veteran's claims 
folder, stated that the Veteran's headaches have not been 
aggravated by his PTSD.   Further, in an August 2009 addendum to 
the July 2009 VA examination report, the examiner stated that 
"psychiatric literature cannot support" the theory that the 
Veteran's headache disorder could be related to his service-
connected PTSD.  Based on the general nature of the internet 
articles, the treatise evidence submitted by the Veteran are of 
no probative value. See Obert; Tirpak, both supra. 

To the extent that the Veteran and his representative now contend 
that his headache disability was aggravated during service or due 
to his PTSD, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence and 
cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  While the 
Veteran is competent to testify that his headache disability has 
gotten worse, he is not competent to identify what caused the 
increase in symptomatology.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu supra.  In this capacity the Board 
notes that the Veteran injured his head following service in a 
mining accident.  See the December 2009 VA examination. 

For the reasons and bases expressed above the Board finds that 
the preponderance of the evidence is against a finding that the 
Veteran's pre-existing headache disability was aggravated during 
service or by his service-connected PTSD.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.310.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for a 
gastrointestinal disability, to include as secondary to 
service-connected PTSD. 

With respect to the first Hickson and Wallin elements, a current 
disability, the evidence of record contains several diagnostic 
reports and VA examinations that focus on the Veteran's 
symptomatology.  As noted above, the Board is charged with the 
duty to assess the credibility and weight given to evidence. See 
Madden supra.

The Veteran was afforded a VA examination in December 2003.  
After reviewing the Veteran's claims folder and providing a 
thorough examination of the Veteran, the examiner noted that an 
upper GI series revealed "some thickening of the folds around 
the greater curvature of the stomach" but that "the exam was 
unremarkable."  While the examiner stated that the thickening of 
the folds around the Veteran's stomach represented a 
"questionably abnormal finding  . . .  which was suggestive of 
probable hypertrophic gastritis," the VA examiner could not 
render an opinion without resorting to speculation.  See Obert, 
Libertine, both supra. 

In an August 2005 statement, Dr. S.K.M. indicated that the 
Veteran had ulcer disease.   While the doctor indicated that 
stress and a prior infection could have caused the ulcer disease, 
Dr. S.K.M. did not provide any rationale or factual basis for the 
diagnosis.  Accordingly, the Board affords little probative 
weight to Dr. S.K.M.'s conclusory statement.  See Hernandez-
Toyens supra; Bloom, supra.

The record also contains a February 2006 
esophagogastroduodenoscopy (EGD) report from the Endoscopy Center 
of Northeast Tennessee which did not identify a gastrointestinal 
disease.  

The Veteran was provided with VA examinations in November 2005 
and February 2009.  Both examiners reviewed the Veteran's claims 
folder and extensive testing of the Veteran was conducted during 
the November 2005 examination.  While the Veteran's complaints of 
nausea were noted by both examiners, he was found not to have an 
active gastrointestinal disease.  See June 2006 Addendum to the 
November 2005 VA examination report.

In an August 2008 statement, L.P., M.D. stated that he has been 
treating the Veteran for many years and the Veteran has been 
having recurrent nausea and abdominal pain.   He documented that 
the Veteran had "recurrent abdominal pain . . . secondary to 
injuries sustained in the Marine Corps.  Although Dr. L.P. 
indicated that the Veteran has recurrent abdominal pain, his 
report did not provide a diagnosis.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [symptoms, such as pain, without a 
diagnosed or identifiable underlying malady or condition, do not, 
in and of themselves, constitute a disability for which service 
connection may be granted].

VA obtained an additional medical opinion in February 2009 
wherein a VA examiner documented the Veteran's complains of 
nausea and diarrhea.  The examiner noted that the Veteran has 
been seen by a gastroenterologist and received an endoscopy and 
colonoscopy without significant findings.  He was not diagnosed 
with a current disability.  In a September 2009 addendum to this 
opinion, the VA examiner observed that the Veteran "has been 
seen in the past by GI for acute pancreatitis noted via increase 
of lipase and amylase [in] 2006."  The Board is cognizant that 
Veteran was noted to have elevated amylace and lipase in the June 
2006 addendum to the November 2005 VA examination.  However, 
follow-up testing revealed normal amylase and the November 2005 
VA examiner  (who noted the increased levels of lipase and 
amylase) stated that the Veteran did not have a current 
disability.  Since the February 2009 VA examiner did not comment 
on the Veteran's normal amylase levels which were identified 
after repeat testing, the Board places little probative value on 
this opinion.  See Hernandez-Toyens supra; Bloom, supra.

Finally, in December 2009, the Veteran's claims folder was 
reviewed by a VA examiner.  In the report, the VA examiner noted 
that a testing of the Veteran's gastrointestinal tract has not 
revealed any evidence of a disability. 

The question of whether the Veteran currently has a 
gastrointestinal disability is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  While the Veteran is competent to 
testify that he has nausea and diarrhea, he is not competent to 
attribute these symptoms to a chronic gastrointestinal 
disability.  See Espiritu supra.  The evidence of record does not 
indicate that the Veteran or his wife have the requisite medical 
experience or education to opine complex medical questions such 
as whether the Veteran's gastrointestinal symptoms are 
manifestations of a current disability.  Moreover, the Board 
notes that symptoms, such as nausea and diarrhea, without a 
diagnosed identifiable underlying malady or condition, do not, in 
and of themselves, constitute a disability for which service 
connection may be granted]. See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999). 

In light of the above, the Board finds that there has not been 
demonstration by competent medical, and competent and credible 
lay, evidence of record that the Veteran has a current 
gastrointestinal disability.  In the absence of a current 
disability, service connection may not be granted.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  Accordingly, 
Hickson and Wallin element (1) have not been met and the claim 
fails on this basis alone.

In the absence of the claimed disability there is no need to 
discuss the remaining two Hickson or Wallin elements, or whether 
service-connected PTSD has resulted in, or chronically 
aggravated, any current gastrointestinal disability. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
gastrointestinal disability, to include as secondary to PTSD.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for headaches, to include as 
secondary to service-connected PTSD, is denied. 

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected PTSD, is 
denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


